UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6469



CLINTON BEDELL,

                                            Plaintiff - Appellant,

          versus


GREENSVILLE CORRECTIONAL CENTER; F.J.C.A.;
VERMONT DEPARTMENT OF CORRECTIONS; JOHN F.
GORCZYK; TERRY MOSHER; SHAUNA ROWELL; VIRGINIA
DEPARTMENT OF CORRECTIONS; RON ANGELONE;
INTERSTATE COMPACT CONTRACT #0946130; D. A.
GARRAGHTY; C. DAVIS; R. DAVIS; GENE JOHNSON;
WARNER; JIM GILMORE; SAMUEL BATES; F. S.
SPENCE; M. MILLARD; NURSE BONEY; VERMONT
GOVERNOR; DOCTOR GENERAL; DOCTOR GAY; DOCTOR
LEWIS; DOCTOR FIELDING; N. LABRIOLA; B.
CARABELLO;   F.   ROACH;   COMMANDING   OFFICER
EVERETTE;   HOWARD    DEAN;    VERMONT-VIRGINIA
INTERSTATE    COMPACT    #0946130;    FINANCIAL
INSTITUTIONS AND TRUST ACCOUNTS PAID BY
VERMONT TO VIRGINIA TO HOUSE INMATES AT
GREENSVILLE; SECURITY OFFICERS; ISAIAH PECK;
MITCHELL;     GAMBRELL;     EVERETT;    GARCIA;
LIEUTENANT WALKER; M. L. BOONE, Sergeant;
CHISM; JACKSON; WILLIAMS; CLERY; CARPENTER;
BROWN; PHILIPS; DELOACH; LAWRENCE; R. CLARK;
CARPINO, Caseworker-mental health; CURIEL; B.
BLAKELY; MISS BROOKS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-01-892-2)
Submitted:    May 30, 2002                           Decided:   June 7, 2002


Before WILKINS, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clinton Bedell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Clinton Bedell appeals the district court order and judgment

dismissing    his   complaint   for   failing   to    include   an   original

signature as required by Rule 11(a) of the Federal Rules of Civil

Procedure.    We have reviewed the record and the district court’s

order and affirm on the reasoning of the district court.                 See

Bedell v. Greensville Correctional, No. CA-01-892-2 (E.D. Va. Mar.

12, 2002).    We dispense with oral argument because the facts and

legal conclusions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                      2